 

Exhibit 10.4

 

IRREVOCABLE UNDERTAKING (SHAREHOLDER)

 

To:Gurnet Point L.P. (“Gurnet Point”)

Lough Ree Technologies Limited (“Gurnet Bidco”)

 

From:Cam Investment Cayman Holdings LP (the “Shareholder”)

 

4 April 2017

 

Re: Proposed acquisition by Gurnet Bidco of Innocoll Holdings plc (the
“Company”)

 

Dear Sirs

 

We refer to the proposed acquisition by Gurnet Point, through Gurnet Bidco, of
all the issued and to be issued share capital of the Company (the “Acquisition”)
substantially on the terms set out in the draft announcement attached to this
undertaking (the “Announcement”). We understand that it is proposed the
Acquisition will be implemented by way of a scheme of arrangement (the “Scheme”)
under the Irish Companies Act 2014 and that the terms of the Scheme would be
contained in a document issued by the Company (the “Scheme Document”).

 

1Subject to the announcement of the Acquisition pursuant to the Rule 2.5
Announcement by 11.59 pm (New York City time) on 4 April 2017, we hereby
irrevocably and unconditionally warrant and undertake with Gurnet Point for as
long as this undertaking remains in effect, that:

 

1.1we are the beneficial owner of the shares in the capital of the Company
specified in the Schedule (the “Shares”, which includes any further securities
in the capital of the Company of which we become the registered holder or
beneficial owner after this date);

 

1.2we have and will continue to have full power and authority to enter into this
undertaking and perform our obligations hereunder and to transfer the Shares;

 

1.3we agree that we shall:

 

1.3.1cast all votes in relation to the Shares in favour of all resolutions to
approve the Scheme and/or the Acquisition together with any other resolutions in
order to implement the Scheme set out in the Scheme Document at any general or
class meeting (“General Meeting”) and any scheme meeting (“Scheme Meeting”) of
the Company held in connection with the implementation of the Acquisition (the
“Resolutions”), including at any adjournment of any such meeting;

 

1.3.2duly execute and return the documents in relation to the Shares (completed
in favour of the Resolutions) as soon as practicable and in any event no later
than five (5) days before the date of the relevant meeting, and not amend or
withdraw them once returned (unless requested in writing to do so by Gurnet
Point);

 

 1 

 

  

1.4we shall not:

 

1.4.1except pursuant to the Acquisition, sell, transfer, encumber, charge,
pledge, grant any option over or otherwise dispose of any interest in any
Shares;

 

1.4.2accept or agree to accept or give any undertaking (whether conditional or
unconditional) to accept or otherwise agree to any offer, scheme of arrangement,
merger, acquisition or other business combination made or proposed by any person
other than Gurnet Point or which would otherwise hinder or impede the
implementation of the Scheme or the Acquisition (a “Competing Proposal”);

 

1.4.3acquire or become interested in any further shares or other securities of
the Company without prior written confirmation from the Irish Takeover Panel
that we are not deemed to be acting in concert with Gurnet Point;

 

1.5we shall exercise all voting rights attaching to the Shares against any
Competing Proposal and any proposal to adjourn any relevant meeting (unless
requested otherwise in writing by Gurnet Point);

 

1.6acknowledging that Gurnet Point reserves the right to implement the
Acquisition by way of a takeover offer (an “Offer”), in the event that (1) the
consent of the Irish Takeover Panel has been obtained to the switch to the
Offer; (2) the terms of the Offer are at least as favourable, so far as is
applicable, as the terms of the Scheme (including an acceptance condition set at
more than 50%); and (3) the Acquisition is so implemented, this undertaking
shall continue to be binding mutatis mutandis to such an Offer and all
references to the Scheme shall, where the context permits, be read as references
to the Offer (or to both the Scheme and the Offer as appropriate) and
notwithstanding the generality of the forgoing we shall:

 

1.6.1accept the Offer in respect of the Shares and deliver duly completed
documents in accordance with the terms of the Offer, as soon as possible and in
any event within seven (7) days after the posting of the document setting out
the terms and conditions of the Offer and the Acquisition; and

 

1.6.2not withdraw any acceptance of the Offer in respect of the Shares (unless
requested in writing to do so by Gurnet Point) for so long as the Offer remains
open for acceptances, save that, for the avoidance of doubt, any acceptance may
be withdrawn in the event of a Third Party Offer (as defined below) or in the
event of the obligations, undertakings, agreements, warranties, appointments,
consents and waivers under this undertaking lapsing and no longer being binding
pursuant to paragraph 2.2;

 

1.7by way of security for our obligations hereunder, we irrevocably appoint any
director of Gurnet Bidco jointly and severally to be our attorney to attend and
vote at the relevant meetings and to execute in our name and on our behalf any
forms of proxy or forms of acceptance or other deeds or documents as may be
necessary for the purposes of giving effect to our obligations hereunder; and

 

1.8with reference to the option agreement, dated 10 July 2014, by and among the
Company (formerly Innocoll AG), us, and the other parties thereto (as amended
and/or

 

 2 

 

  

restated from time to time, the “Option Agreement”), on the condition that the
Company (and to the extent relevant, Innocoll AG) consents and agrees that all
of its rights, obligations and claims (whether past, current or future) against
us under or in connection with the Option Agreement are terminated, irrevocably
renounced and waived on, and with effect from the Effective Time, we consent and
agree that all rights, obligations and claims (whether past, current or future)
we have or might have against the Company (formerly Innocoll AG) under or in
connection the Option Agreement are terminated, irrevocably renounced and waived
on, and with effect from, the Effective Time and we irrevocably undertake that
we will not exercise any rights and obligations under the Option Agreement as of
the date hereof.

 

2The following additional provisions shall apply to this undertaking:

 

2.1Subject to paragraph 2.2 below, the undertakings, agreements, warranties,
appointments, consents and waivers given by us in this undertaking are
irrevocable and unconditional.

 

2.2All obligations, undertakings, agreements, warranties, appointments, consents
and waivers under this undertaking (including under paragraphs 1.3 to 1.8),
other than under paragraph 2.3, will lapse and no longer be binding if:

 

2.2.1a third party publicly announces through a regulatory information service,
a firm intention to make a general offer (by scheme of arrangement or takeover
offer) to acquire the entire issued and to be issued share capital of the
Company (a “Third Party Offer”) with a cash offer value of more than US$2.00
(excluding the value of any contingent payments) for each Innocoll Share;

 

2.2.2Gurnet Bidco has not announced a firm intention to proceed with the
Acquisition by 11.59 pm (New York City time) on 4 April 2017;

 

2.2.3if the Scheme or the Offer (as applicable) lapses or is publicly withdrawn
(other than in circumstances where there is a switch from the Scheme to an
Offer) as contemplated in paragraph 1.6;

 

2.2.4the Acquisition is not completed by 4 October 2017; or

 

2.2.5the Scheme Document has not been posted within 28 days from 4 April 2017
(or within such longer period as is required in order to obtain clearance from
the US Securities Exchange Commission in relation to the related proxy
statement).

 

2.3In the event of any Third Party Offer, we will not sell or dispose of any
interest in any Shares or grant any undertaking in favour of such Third Party
Offer until the expiry of 48 hours from the time of the public announcement of
such Third Party Offer.

 

2.4For the avoidance of doubt this undertaking shall continue in effect
notwithstanding completion of the Acquisition.

 

2.5We consent to the issue of the Announcement and any other document to be
issued in connection with the Acquisition containing references to us and to the
particulars of

 

 3 

 

  

this undertaking. We understand that this undertaking will be made available for
inspection as required by the Irish Takeover Rules. We shall promptly provide
you with all information and assistance you require in order to comply with any
legal or regulatory requirements for the preparation of any document to be
issued in connection with the Acquisition.

 

2.6We acknowledge that the release of the Announcement is at Gurnet Point’s
absolute discretion and nothing herein shall oblige Gurnet Point to proceed with
the Scheme, the Offer or the Acquisition.

 

2.7We agree that damages would not be an adequate remedy for breach of this
undertaking and, accordingly Gurnet Point will be entitled to equitable relief,
including an injunction or order for specific performance for any failure or
breach, without proof of special damages.

 

2.8This undertaking shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

2.9Terms not otherwise defined in this undertaking have the same meaning as in
the Announcement. References herein to Gurnet Point shall include Gurnet Bidco.
Any undertaking herein to do, or not do, any action, shall include an
undertaking to procure that the registered holder of the Shares shall do, or not
do, such action.

 

 4 

 

 

Schedule

 

HOLDINGS IN THE COMPANY

 

Beneficial owner and
address   Number and class of
Innocoll Shares   Number of Innocoll
Shares subject to
options, warrants or
other rights to subscribe,
acquire or convert              

Cam Investment Cayman Holdings LP

 



  4,085,469 ordinary shares of $0.01 each   929,156   c/o Maples Corporate
Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman
Islands          

 

 5 

 

  

IN WITNESS whereof this undertaking has been entered into and delivered AS A
DEED POLL on the date shown at the beginning of this document.

 

SIGNED AND DELIVERED   as a DEED by       CAM INVESTMENT CAYMAN HOLDINGS LP  
By: Cam Investment Cayman Holdings GP Inc.       By: /s/ Constantine M. Dakolias
    Name: Constantine M. Dakolias     Title: President  

 

 6 

 

  

Announcement

 

 7 

 

